953 F.2d 1386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Matthew COSS, Petitioner-Appellant,v.B.J. BUNNELL, Superintendent;  James Rowland;  John K. VanDe Kamp, Respondents-Appellees.
No. 89-55905.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 6, 1992.Decided Feb. 3, 1992.

Before FARRIS, NOONAN and TROTT, Circuit Judges.

ORDER

1
Coss was released on parole on May 25, 1990.   His habeas corpus petition is moot.   United States v. Oregon, 718 F.2d 299, 302 (9th Cir.1983).   The appeal is DISMISSED.